DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zgonis et al. (U.S. Pub. No. 2011/0245830 A1, hereinafter “Zgonis”) in view of Piraino (U.S. Pub. No. 2011/0251614 A1, hereinafter “Piraino”) and in view of Huebner et al. (U.S. Pub. No. 2009/0275944 A1, hereinafter “Huebner”). 

Regarding claim 2, wherein the external fixation system further comprises a pin (16, see para. [0055] “pin”), and the external fixation system is connected to the internal fixation system via the pin (see Fig. 1, see para. [0058]). 
Zgonis fails to disclose, regarding claim 1, wherein the frame is connected to a sole, the sole having a bottom adapted to contact ground; and wherein the internal fixation system comprising one or more of a rod-plate system, and a shaft system; wherein the rod-plate system comprises a rod affixed to a plate, the rod being adapted to be positioned in a bone canal, and the plate being adapted to be positioned on bone near the bone canal; wherein the shaft system comprises a shaft with a longitudinal axis, a slot on the shaft oriented in the direction of the longitudinal axis, and a hole on the shaft oriented at an angle to the longitudinal axis, the shaft further adapted to be positioned in a bone canal and configured to move two bone segments that comprise the bone canal toward each other; regarding claim 2, wherein the rod-plate system or the shaft system is located in bone; regarding claim 3, wherein the rod-plate system is connected to the shaft system when both systems are located in bone; regarding claim 7, wherein the plate of the rod-plate system comprises a first side adapted to face bone, an opposite second side, a length, a width, a plate axis along the length, and a projection extending from the first side; and regarding claim 8, wherein the projection includes an opening to communicate with the rod of the rod-plate system; 
Piraino discloses, a fixation system (10, see Figs. 1-2) for immobilizing a skeletal structure (see Fig. 2, see ABSTRACT), comprising: an internal fixation system (10) having a rod-plate system (14 and 16), and a shaft system (12); wherein the rod-plate system comprises a rod (14) affixed (via 18) to a plate (16), the rod being adapted to be positioned in a bone canal (see para. [0028]), and the plate being adapted to be positioned on bone near the bone canal (see para. [0042]), the plate further having a first side (see annotated Fig. 2 below) adapted to face bone (see para. [0041]), an opposite second side (see annotated Fig. 2 below), a length (see annotated Fig. 2 below), a width (see annotated Fig. 2 below), a plate axis along the length (see annotated Fig. 2 below), and a projection (see annotated Fig. 2 above) extending from the first side (see annotated Fig. 2 below), the projection having a cylindrical opening (36, see para. [0040] “cylindrical”) with a longitudinal opening axis (see annotated Fig. 2 below), and the opening being oriented such that the opening axis is at an angle to the plate axis (see annotated Fig. 2 below, note that the opening is on a projection that extends perpendicular to the plate axis and is therefore at an angle relative to the plate axis); wherein the opening communicates with the rod via a threaded connection (see para. [0040] “internally threaded”); wherein the rod-plate system is connected to the shaft system with a fixation element (18) when both systems are located in bone (see Fig. 2) in order to allow insertion of multiple locking rods in combination which require less dissection and disruption of soft tissues ad vasculature and provides a more stable internal construct for fusions that prevent non-unions, hardware failure and reoccurrence of deformities such as Charcot foot (see para. [0037]). 


    PNG
    media_image1.png
    850
    681
    media_image1.png
    Greyscale

Huebner discloses an external fixation device (14, see Fig. 6), wherein the frame (14) is attached to a sole (20) the sole having a bottom adapted to contact ground (see para. [0080]) in order to provide enhanced comfort, safety, and traction (see para. [0082]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the internal fixation system in Zgonis to include a rod-plate system and shaft system, as set forth above, in view of Piraino in order to in order to allow insertion of multiple locking rods in combination which require less dissection and disruption of soft tissues ad vasculature and provides a more stable internal construct for fusions that prevent non-unions, hardware failure and reoccurrence of deformities such as Charcot foot. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame in Zgonis to include a sole in view of Huebner in order to provide enhanced comfort, safety, and traction.

Claim(s) 5-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zgonis in view of Piraino and in view of Huebner, as applied to claim 1 above, and in further view of Early (WO 2014/062205 A1, hereinafter “Early”). 
Zgonis in view of Piraino and in view of Huebner, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 5, wherein the rod of the rod-plate system is modularly comprised of multiple segments each joinable by a connection; regarding claim 6, wherein the connection is a threaded connection or a Morse-taper connection; and regarding claim 11, wherein the shaft of the shaft system is modularly comprised of multiple segments each joinable by a connection.
Early discloses an internal fixation device (10, see Fig. 1) that comprises a ankle fusion nail (10), wherein the nail comprises multiple segments (12, 20, and 26) that are connected via a threaded connection (34 and 38) in order to enable limited incision and thus minimizing soft tissue damage (see lines 1-5 of column 3) and provide adjustable compression to ensure proper bone growth and healing (see lines 13-20 of column 10). 
And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rod and the shaft in Zgonis in view of Piraino and in view of Huebner to be comprised of multiple segments each joinable by a connection that is threaded in further view of Early in order to enable limited incision and thus minimizing soft tissue damage and provide adjustable compression to ensure proper bone growth and healing.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zgonis in view of Piraino and in view of Huebner, as applied to claim 1 above, and in further view of Tyber et al. (U.S. Pub. No. 2010/0121325 A1, hereinafter “Tyber”).
Zgonis in view of Piraino and in view of Huebner, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 4, further comprising a midfoot plate system attached to bone, the midfoot plate system comprising a plate and a fastener.
Tyber discloses fixation assembly for joint stabilization (see ABSTRACT), wherein the assembly includes a midfoot plate (800, see Fig. 8, see ABSTRACT, see also para. [0003]) with fasteners / screws (835) in order to reinforce the joints in the mid-foot region (see para. [0050]) in a Charcot foot (see para. [0006]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fixation system in Zgonis in view of Piraino and in view of Huebner to include a midfoot plate with a fastener in further view of Tyber in order to reinforce the joints in the mid-foot region in a Charcot foot.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piranino (U.S. Pub. No. 2011/0251614 A1, hereinafter “Piranino”) in view of Zgonis et al. (U.S. Pub. No. 2011/0245830 A1, hereinafter “Zgonis”). 
Piranino discloses, regarding 12, a fixation system (10, see Figs. 1-2) for immobilizing a skeletal structure (see Fig. 2, see ABSTRACT), comprising: an internal fixation system (10) having a rod-plate system (14 and 16), and a shaft system (12); wherein the rod-plate system comprises a rod (14) affixed (via 18) to a plate (16), the rod being adapted to be positioned in a bone canal (see para. [0028]),  and the plate being adapted to be positioned on bone near the bone canal (see para. [0042]), the plate further having a first side (see annotated Fig. 2 above) adapted to face bone (see para. [0041]), an opposite second side (see annotated Fig. 2 above), a length (see annotated Fig. 2 above), a width (see annotated Fig. 2 above), a plate axis along the length (see annotated Fig. 2 above), and a projection (see annotated Fig. 2 above) extending from the first side (see annotated Fig. 2 above), the projection having a cylindrical opening (36) with a longitudinal opening axis (see annotated Fig. 2 above), and the opening being oriented such that the opening axis is at an angle to the plate axis (see annotated Fig. 2 above, note that the opening is on a projection that extends perpendicular to the plate axis and is therefore at an angle relative to the plate axis); wherein the rod-plate system is connected to the shaft system with a fixation element (18) when both systems are located in bone (see Fig. 2). 
Piranino fails to disclose, regarding claim 12, wherein the fixation system includes an external fixation system and wherein the external fixation system is connected to one of the rod-plate system or shaft system; regarding 15, wherein the external fixation system further comprises a pin, and wherein the pin connects the external fixation system to one of the rod-plate system or shaft system.
Zgonis discloses a fixation system (1, see Figs. 1-2) for foot, ankle and lower extremity compression (see ABSTRACT), wherein the fixation system includes an external fixation system (20), wherein the external fixation system is used with a plate (18) and is connected to the plate via connector / pins (16, see para. [0055] “pins”) in order to provide an apparatus for compressing and stabilizing a patients’ foot, ankle, and/or a lower extremity particularly those conditions in which internal fixation alone is insufficient (see para. [0013]) and in order to create compression across a larger linear gap (see para. [0013]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fixation system in Piranino to include an external fixation system connected to the rod-plate system in view of Zgonis in order to in order to provide an apparatus for compressing and stabilizing a patients’ foot, ankle, and/or a lower extremity particularly those conditions in which internal fixation alone is insufficient and in order to create compression across a larger linear gap. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piranino  in view of Zgonis, as applied to claim 12 above, and in further view of Early (WO 2014/062205 A1, hereinafter “Early”) 
Piranino in view of Zgonis discloses all of the features of the claimed invention, as previously set forth above, except regarding 13, wherein the rod of the rod-plate system is modularly comprised of multiple segments each joinable by a connection; and regarding 14, wherein the connection is either a threaded connection or a Morse-taper connection. 
Early discloses an internal fixation device (10, see Fig. 1) that comprises a ankle fusion nail (10), wherein the nail comprises multiple segments (12, 20, and 26) that are connected via a threaded connection (34 and 38) in order to enable limited incision and thus minimizing soft tissue damage (see lines 1-5 of column 3) and provide adjustable compression to ensure proper bone growth and healing (see lines 13-20 of column 10). 
And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rod and the shaft in Zgonis in view of Piraino and in view of Huebner to be comprised of multiple segments each joinable by a connection that is threaded in further view of Early in order to enable limited incision and thus minimizing soft tissue damage and provide adjustable compression to ensure proper bone growth and healing.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piranino  in view of Zgonis, as applied to claim 12 above, and in further view of Huebner et al. (U.S. Pub. No. 2009/0275944 A1, hereinafter “Huebner”)
Piranino in view of Zgonis discloses all of the features of the claimed invention. Zgonis further discloses, regarding claim 16, wherien the external fixation system comprises a frame (10, 24, see Fig. 1). Piranino in view of Zgonis fails to disclose, regarding 16, wherein the frame is connected to a sole, the sole having a bottom adapted to contact ground.
Huebner discloses an external fixation device (14, see Fig. 6), wherein the frame (14) is attached to a sole (20) the sole having a bottom adapted to contact ground (see para. [0080]) in order to provide enhanced comfort, safety, and traction (see para. [0082]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame in Zgonis in view of Piranino to include a sole in further view of Huebner in order to provide enhanced comfort, safety, and traction.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piranino  in view of Zgonis, as applied to claim 12 above, and in further view of Tyber et al. (U.S. Pub. No. 2010/0121325 A1, hereinafter “Tyber”).
Piranino in view of Zgonis discloses all of the features of the claimed invention, as previously set forth above, except regarding 17, further comprising a midfoot plate system attached to bone, the midfoot plate system comprising a plate and a fastener. 
Tyber discloses fixation assembly for joint stabilization (see ABSTRACT), wherein the assembly includes a midfoot plate (800, see Fig. 8, see ABSTRACT, see also para. [0003]) with fasteners / screws (835) in order to reinforce the joints in the mid-foot region (see para. [0050]) in a Charcot foot (see para. [0006]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fixation system in Piranino in view of Zgonis to include a midfoot plate with a fastener in further view of Tyber in order to reinforce the joints in the mid-foot region in a Charcot foot.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zgonis et al. (U.S. Pub. No. 2011/0245830 A1, hereinafter “Zgonis”) in view of Piraino (U.S. Pub. No. 2011/0251614 A1, hereinafter “Piraino”) and in view of Huebner et al. (U.S. Pub. No. 2009/0275944 A1, hereinafter “Huebner”).
Zgonis discloses, regarding claim 18, a fixation system (see Fig. 1) for immobilizing a skeletal structure (see Fig. 1, see ABSTRACT), comprising: an internal fixation system (18, see Fig. 1); and an external fixation system (20, see Fig. 1); wherein the external fixation system comprises a frame (10, 24, see Fig. 1).  
Zgonis fails to disclose, regarding claim 18, wherein the internal fixation device comprises one or more of a rod-plate system, and a shaft system; wherein the rod-plate system comprises a rod affixed to a plate, the rod being adapted to be positioned in a bone canal, and the plate being adapted to be positioned on bone near the bone canal; wherein the shaft system comprises a shaft with a longitudinal axis, a slot on the shaft oriented in the direction of the longitudinal axis, and a hole on the shaft oriented at an angle to the longitudinal axis, the shaft further adapted to be positioned in a bone canal and configured to move two bone segments that comprise the bone canal toward each other; and wherein the external fixation system comprises a sole connected to the frame, the sole having a housing and a bottom adapted to contact ground, the housing containing a liner; and regarding claim 19, wherein the liner comprises an inflatable bladder in a shell; and regarding claim 20, wherein the sole is connected to the frame with adjustable struts. 
Piraino discloses, a fixation system (10, see Figs. 1-2) for immobilizing a skeletal structure (see Fig. 2, see ABSTRACT), comprising: an internal fixation system (10) having a rod-plate system (14 and 16), and a shaft system (12); wherein the rod-plate system comprises a rod (14) affixed (via 18) to a plate (16), the rod being adapted to be positioned in a bone canal (see para. [0028]), and the plate being adapted to be positioned on bone near the bone canal (see para. [0042]), the plate further having a first side (see annotated Fig. 2 above) adapted to face bone (see para. [0041]), an opposite second side (see annotated Fig. 2 above), a length (see annotated Fig. 2 above), a width (see annotated Fig. 2 above), a plate axis along the length (see annotated Fig. 2 below), and a projection (see annotated Fig. 2 above) extending from the first side (see annotated Fig. 2 above), the projection having a cylindrical opening (36, see para. [0040] “cylindrical”) with a longitudinal opening axis (see annotated Fig. 2 above), and the opening being oriented such that the opening axis is at an angle to the plate axis (see annotated Fig. 2 above, note that the opening is on a projection that extends perpendicular to the plate axis and is therefore at an angle relative to the plate axis); wherein the opening communicates with the rod via a threaded connection (see para. [0040] “internally threaded”); wherein the rod-plate system is connected to the shaft system with a fixation element (18) when both systems are located in bone (see Fig. 2) in order to allow insertion of multiple locking rods in combination which require less dissection and disruption of soft tissues ad vasculature and provides a more stable internal construct for fusions that prevent non-unions, hardware failure and reoccurrence of deformities such as Charcot foot (see para. [0037]). 
Huebner discloses an external fixation device (14, see Fig. 6), wherein the frame (14) is attached to a sole (20) having a housing (10) and a bottom (e.g. bottom of 20) adapted to contact ground (see para. [0080]), the housing containing a liner (see para. [0100] “air bladder”); wherein the liner comprises an inflatable bladder (see para. [0100] “air bladder”) in a shell (e.g. shell formed by housing 10); and wherein the sole is connected to the frame (14) with adjustable struts (70, see para. [0091]) in order to provide enhanced comfort, safety, and traction (see para. [0082]) and in order to provide adjustment to a patient’s comfort needs (see para. [0100]) and in order to enable the relative adjustment of the sole (see para. [0088]).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the internal fixation system in Zgonis to include a rod-plate system and shaft system, as set forth above, in view of Piraino in order to in order to allow insertion of multiple locking rods in combination which require less dissection and disruption of soft tissues ad vasculature and provides a more stable internal construct for fusions that prevent non-unions, hardware failure and reoccurrence of deformities such as Charcot foot. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame in Zgonis to include a sole with a liner / inflatable bladder in a shell in view of Huebner in order to provide enhanced comfort, safety, and traction, and in order to provide adjustment to a patient’s comfort needs and in order to enable the relative adjustment of the sole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Blacklidge et al. (U.S. 2019/0175236 A1), Steinlauf (U.S. Patent 11,033,303 B2), Lundquist et al. (U.S. Patent 10,226,292 B2), Penzimer et al. (U.S. Patent 10,779,867 B2), Violas et al. (U.S. Pub. No. 2013/0158608 A1) disclose orthopedic plates with nails / screws. 

Wong et al. (U.S. Pub. No. 2016/0256194 A1), Singh et al. (U.S. Pub. No. 2013/0204248 A1), Ottoboni et al. (U.S. Pub. No. 2018/0310962 A1), Klein, Jr. et al. (U.S. Patent 10,413,328 B1) disclose external fixation devices with walking soles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773